DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/027534, filed 13 April 2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/485616, filed 14 April 2017.

Information Disclosure Statement
The information disclosure statement (IDS) of 14 October 2019 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1–18 are currently pending; Claims 6 and 11 have been amended. Claims 1–14 and 18 are examined below.
Claims 15–17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 March 2022.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1–14, 18) in the reply filed on 20 March 2022 is acknowledged.
The traversal is on the ground(s) that, as the Applicant recite in their “Remarks,” the method of Zeng (W0 2005/114203 A2; IDS entered 14 October 2019) “…does not destroy Unity of Invention because nowhere does Zeng teach or suggest an assay substrate that comprises a mixture of a plurality of epitopes of one or more antigens immobilized thereon. At best, Zeng suggests a plurality of epitopes on an assay substrate, but nowhere does Zeng teach or suggest that the plurality of epitopes are provided as a mixture instead of, e.g., each epitope being in a separate well on an assay plate.” The shared special feature as recited by the Applicant is “a mixture of a plurality of epitopes” and argue, therefore, that Groups I and II should be examined together. 
The Applicant’s arguments, however, are not persuasive because in the present case, there are two groups of inventions sharing the common technical feature of a mixture of a plurality of epitopes, this technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Zeng (W0 2005/114203 A2). Zeng teaches “…a substrate which comprises at least one epitope of the present invention immobilized thereon…” (see [11]). It is interpreted that “at least one epitope” means that while there must be one (1) epitope present, there can also be more than one epitope, i.e. a plurality, immobilized on the assay substrate. It is further interpreted that the plurality of epitopes, when given the broadest reasonable interpretation, may include conformational epitopes and linear epitopes. These various epitope configurations can be further immobilized on an assay substrate surface, when given the broadest reasonable interpretation, as either a homogenous or heterogenous mixture, and not “in a separate well on an assay plate,” as noted by the Applicant. Therefore, the Applicant’s arguments are not persuasive and the common feature shared between Groups I and II is still not considered to be a special technical feature in view of the cited art.
Applicant’s election without traverse of Epitope SEQ ID NO: 5, Epitope SEQ ID NO: 8, and Epitope SEQ ID NO: 11 in the reply filed on 20 March 2022 is acknowledged.

Claim Rejections – 35 USC § 101
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,354,233 B2 (Zeng) in view of Timmerman et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant Claim. Claim 11 of U.S. Patent No. 9,354,233 B2 (Zeng) recites, in part, the following (Examiner has emphasized the relevant passage in bold face text):
 A method of diagnosing or designating a subject as having or likely to have prostate cancer, which comprises detecting the presence, absence, or amount of autoantibodies against all of the following epitopes: AMACR:341-371, p90:796-827, LEDGFp75:313-345, SSX2,4:110-139, NY-ESO-1:1-40, and XAGE-1b:1-25, in a sample from the subject, and detecting the presence, absence, or amount of prostate specific antigen in a sample from the subject, said detecting steps are performed using a mixture consisting of the following epitopes: AMACR:341-371, p90:796-827, LEDGFp75:313-345, SSX2,4:110-139, NY-ESO-1:1-40, and XAGE-1b:1-25, and an antibody that specifically binds prostate specific antigen, whereby the epitopes and the antibody are contacted with the sample at the same time in the same reaction step by contacting the mixture with the sample...
However, competing claim 11 is silent on a kit and an assay substrate on which capture reagent is immobilized as recited in instant Claim 1. 
Timmerman et al. teach a method for selecting a candidate drug compound relating to “…the synthesis of discontinuous or conformational binding sites or epitopes corresponding to or interacting with a binding molecule…” (see [0002]). “Binding site” is used interchangeably with “epitope” (see [004]). Timmerman et al. teach that proteins with binding regions that are separated in the primary structure, but upon folding are brought together on the protein surface to form a composite binding site. Recognition of the composite binding sites require multiple peptides or peptide segments for a high affinity reaction (see [0005]). 
The invention of Timmerman et al. provides a solid support, “…a biochip or array surface provided with a plurality of compounds…such as looped peptide and/or looped nucleic acid structures” (see [0116]). Timmerman et al. further state “…a solid support is first provided with an invariant scaffold or scaffold comprising at least a first and a second reactive group onto which at least one binding site molecule is attached in one or more subsequent cyclization steps. A scaffold can be applied as a uniform layer onto a solid surface or by using spotting or edging technology. A surface comprises a chemically activated surface capable of reacting, be it reversible or irreversible, with a scaffold. Cyclization of at least one variant binding site molecule is then achieved by applying said molecule onto said surface provided with a scaffold, be it coated uniformly or applied in spots. Similar to what was mentioned before, also here it is possible to construct more complex candidate drug compounds comprising multiple constrained binding site molecules using one or more molecular scaffolds according to the invention” (see [0093]). Therefore Timmerman et al. teach an invention to produce a solid support comprising “multiple constrained binding site molecules using one or more molecular scaffolds” (i.e. as stated in Claim 1 “…an assay substrate comprising a mixture of a plurality of epitopes of one or more antigens immobilized thereon”).
A person of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to modify claim 11 by using the solid support of Timmerman et al. to detect “…the presence, absence, or amount of prostate specific antigen in a sample…” because Timmerman et al. teach that their immobilized epitope capture reagents achieve a high affinity reaction by using multiple peptide or peptide segments mimicking discontinuous epitopes. Therefore, the person of ordinary skill in the art would have found it obvious to modify the use of epitopes in claim 11 of US 9,354,233 B2 (Zeng) (e.g. NY-ESO-1, XAGE-1b), with the solid support peptide immobilization and high affinity method of Timmerman et al.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success to combine the inventions of US 9,354,233 B2 (Zeng) and Timmerman et al. because Zeng and Timmerman et al. teach that combining multiple peptides or peptide segments mimicking discontinuous epitopes (e.g. from NY-ESO-1, XAGE-1b) and immobilizing them to a solid-phase substrate provides the advantage of a high affinity reaction against their associated antibodies.
The inventive step in instant Claim 1 whereby there is “…a mixture of a plurality of epitopes...” (i.e. “…a mixture consisting of the following epitopes…”) is made obvious over claim 11 of U.S. Patent No. 9,354,233 B2 (Zeng) in view of Timmerman et al., Claim 1 of the instant Application is rejected on the grounds of nonstatutory double patenting.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Martin et al. (US 8,114,681 B2).
Regarding Claim 1, it recites “[a]n assay substrate comprising a mixture of a plurality of epitopes of one or more antigens immobilized thereon.” 
Martin et al. teach “…detecting and optionally quantitating multiple analytes, including nucleic acid and/or polypeptide analytes, in particle-based assays that can be highly multiplexed” and the multiplexed assays can detect analytes from different samples (see “Abstract” and “Background of Invention”). They teach a method with the advantages of lower cost, using less reagents, plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods (see column 29, lines 44–57). 
Martin et al. teach embodiments of their invention in which the particles comprise a “capture molecule” (column 2, lines 22–24). Martin et al. define “capture molecule" as comprising, polypeptides, antibodies, short synthetic peptides, antigens (i.e. epitopes), and polynucleotides (see column 10, lines 3–18). They further demonstrate “comprising a mixture of a plurality of epitopes of one or more antigens” by providing (see column 6, line 66–column 67, line 26):
“…a composition that includes a mixture of at least a first population of particles and a second population of particles. The first population of particles includes one or more subsets of particles. In embodiments in which the population comprises two or more subsets, a plurality of the particles in each subset are distinguishable from a plurality of the particles in the other subsets. The particles in each subset comprise a capture molecule. In embodiments in which the first population comprises two or more subsets of particles, the capture molecule on each subset is different from those on the other subsets of the first population; each subset of particles can thus capture a different, predetermined analyte. Similarly, the second population of particles also includes one or more subsets of particles. A plurality of the particles in each subset of the second population are distinguishable from a plurality of the particles in the subsets of the first population. In addition, in embodiments in which the second population comprises two or more subsets, a plurality of the particles in each subset of the second population are distinguishable from a plurality of the particles in the other subsets of the second population. The particles in each subset of the second population comprise a capture molecule. In embodiments in which the second population comprises two or more subsets of particles, the capture molecule on each subset of the second population is different from those on the other subsets of the second population.”
Martin et al. additionally teach the availability of kits for performing basic single and multiplex bDNA assays that include capture probes immobilized on a solid support or microspheres (see columns 24 and 25). They additionally teach a variety of available labels including gold nanoparticles, microspheres with various coupling molecules (e.g. carboxyl, maleimide) to permit covalent coupling of capture molecules (see “Labels,” columns 37 and 38). Finally, as an example, Martin et al. teach advantages of their particle-based invention for multiplexing bDNA in an assay. They demonstrate a mixture of 64 microsphere sets present in a single well (see column 28, line 64–column 29, line 35; fig. 4E).
Regarding Claims 3 and 4, Martin et al. teach a general class of embodiments in which the “first population of particles and second population of particles” in which the particles comprise capture molecules for a first group of one or more analytes and a second group of one or more analytes originate from a first and second sample respectively (see column 7, lines 53–65). Samples for the analytes include “…a human…a microorganism…derived, e.g. from a tissue, a biopsy or a tumor e.g., from a human patient.” (see column 18, line 65–column 19, line 2).
Regarding Claims 13 and 14, Martin et al. teaches the use of 96-well plates (i.e. “microwell”) as well as microbeads in their multiplex assay (see column 29, line 10 and column 39, line 51)

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8,114,681 B2) as applied to Claim 1, in view of Zeng (US 2010/0136527 Al).
Regarding Claim 2, Martin et al. teaches the method of Claim 1 as described above, but does not recite that the plurality of epitopes comprise at least one B-cell epitope. 
Zeng teach an invention for methods of making and using dominant B-cell epitopes tumor associated antigens (see [0005]). Their inventive method includes kits, assays, and substrates employing the dominant B-cell epitopes and the epitopes of NY-ESO-1 and XAGE-1b (see abstract, [0055], [0060]). They teach that some embodiments comprise at least one epitope of their invention immobilized on a substrate (see [0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-phase supports of Martin et al. with the B-cell epitopes of Zeng to detect tumor associated cancer using immobilize epitopes on a substrate for tumor associated antigens because doing so would leverage a multiplexing system providing the advantages of lower cost, using less reagents, plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods when using B-cell epitopes.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate.
Regarding Claim 5, Martin et al. teaches the method of Claim 1 as described above, but does not recite including a full-length tumor-associated antigen. 
Zeng teach that “[d]espite the advantages of the epitope approach for analyzing Ab against TAA, two major limitations exist. First, antibodies against less dominant epitopes and conformational epitopes of the TAA may be missed. As disclosed herein, the use of a full-length protein will cover more subjects than a fragment of the full-length protein alone” (see [0059]). They teach in some embodiments “…the epitope is made by selecting at least one tumor associated antigen known to be expressed by a cancer, predicting the hydrophilicity and surface accessibility of a plurality of peptides having about 9 to about 12 consecutive amino acid residues of a tumor associated antigen expressed by the cancer, screening the peptides having a desired hydrophilicity and surface accessibility against antibodies that specifically bind the tumor associated antigen, and detecting the peptides which specifically bind the antibodies” (see [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid-phase supports of Martin et al. with the use of a full-length protein of Zeng which encompass less dominant epitopes and conformational epitopes because doing so would leverage a multiplexing system providing the advantages of lower cost, using less plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods when additionally using the full-length protein that will cover more subjects than a fragment of the full-length protein alone. One would select, for example, the full-length NY-ESO-1 or XAGE-1b of Zeng as they are tumor-associated antigens known to be expressed by a cancer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.
Regarding Claim 7, for the purpose of examination, the Applicant has elected XAGE-1b (Epitope SEQ ID NO: 8). Martin et al. teaches the method of Claim 1 as described above, but does not recite including the full-length tumor-associated antigen is XAGE-lb (SEQ ID NO: 2). 
Zeng has already been quoted previously for Claim 5 for the advantages of including the full-length antigen, and they additionally describe the use of full-length XAGE-1b (SEQ ID NO:15; see [0060] and “Sequence Listing,” pages 14–15). Note that SEQ ID NO: 15 of the Zeng prior art reference is identical in sequence to SEQ ID NO: 2 of the instant Application.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid-phase supports of Martin et al. with the full length tumor-associated antigen XAGE-1b of Zeng to detect less dominant epitopes and conformational epitopes because doing so would leverage a multiplexing system providing the advantages of lower cost, using less plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods with the use of a full-length tumor-associated antigen XAGE-1b that will cover more subjects than a fragment of the full-length protein alone.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.
Regarding Claim 8, for the purpose of examination, the Applicant has elected NY-ESO-1 (Epitope SEQ ID NO: 5). Martin et al. teaches the method of Claim 1 as described  above, but does not recite including at least one epitope of the plurality of epitopes from NY-ESO-1:1–40 (This is the non-elected Epitope SEQ ID NO: 4 of the instant Application). Note that SEQ ID NO: 4 of the Zeng prior art reference is identical in sequence to SEQ ID NO: 4 of the instant Application.
Zeng has already been quoted previously for Claim 5 in the advantages of including the full-length antigen, and they additionally describe the use of at least one epitope of the plurality of epitopes from NY-ESO-1:1–40 (SEQ ID NO: 4) (see [0089]; figs. 2A–C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid-phase supports of Martin et al. with NY-ESO-1:1–40 of Zeng because doing so would leverage a multiplexing system providing the advantages of lower cost, using less reagents, plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods when using the epitopes from NY-ESO-1:1–40.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.
Regarding Claim 12, Martin et al. teaches the method of Claim 1 as described above, but does not recite at least two epitopes of the plurality of epitopes are epitopes of the same antigen. 
Zeng, as described above in Claim 5, teach that “[d]espite the advantages of the epitope approach for analyzing Ab against TAA, two major limitations exist. First, antibodies against less dominant epitopes and conformational epitopes of the TAA may be missed. As disclosed herein, the use of a full-length protein will cover more subjects than a fragment of the full-length protein alone” (see [0059]). Therefore, the less dominant epitopes and conformational epitopes (i.e. “plurality of epitopes of the same antigen”) are more likely to be found using the full length protein for more sensitive Ab analysis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid-phase supports of Martin et al. with the use of a full-length protein of Zeng which encompass less dominant epitopes and conformational epitopes, and thus epitopes of the same antigen, because doing so would leverage a multiplexing system providing the advantages of lower cost, using less plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods when additionally using the full-length protein.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.
Regarding Claim 18, it recites “[a] kit comprising an assay substrate according to claim 1 packaged together with one or more buffers and/or reagents for performing a detection assay with the assay substrate.”
Martin et al. teaches the method of Claim 1 as described above, but does not recite a kit.
Zeng teaches a kit that “…comprise reagents and buffers and assay devices or substrates. The epitopes according to the present invention may be used in methods for monitoring and treating a subject suffering from cancer.” (see [0066]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid substrate of Martin et al. with the substrate, reagent, buffers and assay components of the kit taught by Zeng because kits having all necessary components for conducting an assay is well known in the art and provides the advantage of economy and convenience. Additionally, doing so would achieve the advantages of conducting high precision assays outside of a laboratory setting such as in the field (see [0075]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate compatible with a kit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8,114,681 B2) as applied to Claim 1, in view of Brimble et al. (US 2017/0095554 A1; PCT filed 27 June 2014).  
Regarding Claim 9, for the purpose of examination, the Applicant has elected NY-ESO-1 (Epitope SEQ ID NO: 5).
Martin et al. teaches the method of Claim 1 as described above, but does not recite including at least one epitope of the plurality of epitopes from NY-ESO-1: 90–130. 
Brimble et al. teach methods for making amino acid and peptide conjugates and teach synthetic peptide epitope NY-ESO-1: 79–116. Brimble et al. teach that “…after conjugation with a TLR agonist using the methods of the invention, peptide NY-ESO-179–116 retains its ability to be processed and presented to two different CD8+ T cell lines recognizing two different epitopes (p92-100 and p96-104)” (see [0858]). The instant Claim presents a peptide sequence range of a known epitope, NY-ESO-1, where the claimed range of NY-ESO-1: 90–130, "overlap or lie inside ranges disclosed by the prior art"; more precisely, the peptide sequence of Brimble et al. share 65% of the same peptides as the instant elected epitope sequence. In such an instance, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Additionally, Brimble et al. disclose a criticality to their choice of a NY-ESO-1: 79–116 peptide sequence range to recognize two different epitopes (p92-100 and p96-104), as described above, which can be used to assess and monitor the onset or progression of a cell-mediated response in a subject (see also [0631]). The Applicant does not disclose a similar criticality for their choice of NY-ESO-1: 90–130 peptide sequence range. The NY-ESO-1 peptide sequence ranges recited by the Applicant (i.e. 1–40, 90–130, 120–160 and 150–180) were all shown to generally detect autoAb in serum either alone or as a mixture. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid-phase substrate of Martin et al. using the peptide conjugates such as synthetic peptide epitope NY-ESO-1: 79–116 taught by Brimble et al. because doing so would leverage a multiplexing system providing the advantages of lower cost, using less reagents, plates, labor, and equipment; less lab space, and shorter read (i.e. detection) times, while obtaining higher inter-assay precision than conventional methods when using the p92-100 and p96-104 specific NY-ESO-1 sequence of Brimble et al. to assess and monitor the onset or progression of a cell-mediated response in a subject.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Brimble et al. are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate and that the overlap of peptide sequences between the current Application and Brimble et al. are sufficiently close to be prima facie obvious to use.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8,114,681 B2) as applied to Claim 1, in view of Zeng (US 2011/0311998 A1).  
Regarding Claim 6, for the purpose of examination, the Applicant has elected NY-ESO-1 (Epitope SEQ ID NO: 5), XAGE-1b (Epitope SEQ ID NO: 8), and SOX2 (Epitope SEQ ID NO: 11). 
Martin et al. teaches the method of Claim 1 as described above, but does not recite “…wherein the one or more antigens include an antigen selected from the group consisting of: NY-ESO-1 (SEQ ID NO: 1), XAGE-lb (SEQ ID NO: 2), and SOX2 (SEQ ID NO: 3).”
Zeng teach an embodiment of an antibody plus (A+) biomarker assay for diagnosing cancer in subjects where “…the cancer is prostate cancer, the first biomarker is a prostate cancer associated antigens such as NY-ESO-1,…XAGE-1b,…SOX2,…and the like, and epitopes thereof…” (see [0013]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid substrate of Martin et al. using an antigen selected from the group consisting of NY-ESO-1, XAGE-lb, and SOX2 because Martin et al. teaches a greater degree of multiplexing with their invention that would leverage a multiplexing system providing the advantages of using less materials, lower cost, less lab space, and shorter read times, while obtaining higher inter-assay precision than conventional methods when additionally using prostate cancer associated prostate specific antigen selected from the group consisting of NY-ESO-1, XAGE-lb, and SOX2.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.

Regarding Claim 11, for the purpose of examination, the Applicant has elected XAGE-1b (Epitope SEQ ID NO: 8). 
Martin et al. teaches the method of Claim 1 as described above, but does not recite at least one epitope of the plurality of epitopes is XAGE-1b (Epitope SEQ ID NO: 8). 
Zeng teaches a method for determining if a subject has prostate cancer by detecting the presence, absence, or amount of at least one autoantibody which binds the epitope of a prostate cancer associated antigen in a sample in addition to the presence, absence, or amount of at least one additional autoantibody which specifically binds an additional epitope comprising XAGE-1b: 1–25.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid substrate of Martin et al. with the epitopes for the tumor-associated antigen XAGE-1b: 1–25 of Zeng because doing so would leverage a multiplexing system providing the advantages of using less materials, lower cost, less lab space, and shorter read times, while obtaining higher inter-assay precision than conventional methods when additionally using the epitopes for the tumor-associated antigen XAGE-1b: 1–25.
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8,114,681 B2) as applied to Claim 1, in view of Zeng (US 2011/0311998 A1) and in further view of Zeng (US 2010/0136527 Al). For the purpose of examination, the Applicant has elected SOX2 (Epitope SEQ ID NO: 11). 
Martin et al. teaches the method of Claim 1 as described above, but does not teach the use of  the epitope SOX2: 98–124 as one of the epitope on the solid substrate. 
Zeng (US 2011/0311998 A1) teaches an embodiment of their invention where “…the cancer is prostate cancer, and the first biomarker is a prostate cancer associated antigen such as NY-ESO-1,…XAGE-1b,…SOX2,…and epitopes thereof…” (see [0013]). This presents a situation whereby the prior art reference discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus” (see MPEP 2144.08 I). 
As identified above by Zeng (US 2011/0311998 A1), the instant Claim is directed to the use of SOX2: 98-124 which is a prostate cancer antigen. Zeng (US 2010/0136527 Al), as described above in the analysis of instant Claim 5, teach that “[d]espite the advantages of the epitope approach for analyzing Ab against TAA, two major limitations exist. First, antibodies against less dominant epitopes and conformational epitopes of the TAA may be missed. As disclosed herein, the use of a full-length protein will cover more subjects than a fragment of the full-length protein alone” (see [0059]). Therefore, a person of ordinary skill in the art would know that the use of the full length SOX2 peptide sequence would contain the instant Claim 10 sequence SOX2:98–124 and expect to be successful in detecting the antibodies that have a paratope for that specific sequence of peptides. In such an instance, a prima facie case of obviousness exists (see MPEP 2144.08 II).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solid substrate of Martin et al. with the epitopes for the prostate cancer associated biomarker antigen SOX2 of Zeng (US 2011/0311998 A1) because doing so would leverage a multiplexing system providing the advantages of using less materials, lower cost, less lab space, and shorter read times, while obtaining higher inter-assay precision than conventional methods when additionally using the full length SOX2 antigen that is prima facia obvious to contain the SOX2: 98–124 sequence as taught by Zeng (US 2010/0136527 Al).
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success since the inventions of Martin et al. in view of Zeng are designed for multiplexing and immobilizing peptides of epitopes to a solid-phase substrate, providing the advantage of a high affinity reaction against their associated antibodies.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached 0900–1600 hrs Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641